DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 6-19-20.
Claims 47-66 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-66 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The breadth of the claims:
The claims are broadly drawn to compositions and methods for inhibiting the expression of a target gene in a mammalian cell and/or inducing RNAi in a subject comprising contacting a mammalian cell with a composition comprising a double stranded nucleic acid molecule comprising a guide strand and a passenger strand, 
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.  The specification, prior art and claims do not adequately describe the broad genus of compounds claimed, and further whereby treatment is provided in a subject.  
Teachings in the Specification:
The specification teaches 
PS tail constructs were chemically synthesized as single stands … and annealed to form duplexes by mixing equal molar ratios of each strand, heating to 90°C for 2 minutes and incubating at 37°C for 1 hour…  The PS tail constructs were transfected into HEK293 cells … using the Lipofectamine RNAiMAX … reagent …   RNA was diluted to a 12X concentration and then combined with a 12X concentration of Lipofectamine RNAiMAX to complex. The RNA and transfection reagent were allowed to complex at room temperature for 20 minutes and make a 6X concentration. While complexing, HEK293 cells were washed, trypsinized and counted. The cells were diluted to a concentration recommended by the manufacturer and previously described conditions which was at 1x10s cells/ml. When RNA has completed complexing with the RNAiMAX transfection reagent 20ul of the complexes were added to the appropriate well of the 96-well plate in triplicate. Cells were added to each well… to make the final cell count per well at 1 x 104 cells/well. The volume of cells 

After 24 or 48 hour incubation cells were lysed and gene silencing activity was measured 

Table 1: Representative RNA molecules tested in Example 1

Intradermal Injection studies

Male C57BL/6 mice, age approximately 8 weeks, were administered a single dose of 5    300 ug (in 50 uL) of oligonucleotide via intradermal injection. 48 hours after injection, 3 mm biopsies at the injection site were taken for quantitation of target mRNA levels by qPCR. Administration of Duplex “N”- sd-rxRNA G2 (no cholesterol), containing more than 2 (i.e 6 phosphorothioates), demonstrated ~ 40% silencing compared to animals dosed with PBS. Comparison of this compound to Duplex “L”- sd-rxRNA G1 (no phosphorothioates), shows that the phosphorothioate tail is necessary for cellular uptake and silencing activity in vivo (Figure 11).

Table 2: Representative RNA molecules tested in Example 2


[Emphases added][Citations omitted].
Table 1 recites duplexes comprising at least 25 nucleobases in length with exact complementarity.  Table 2 recites duplexes comprising a sense strand of 13 nucleobases and an antisense strand of 19 nucleobases, and one duplex of 25 nucleobases, all with exact complementarity.
The specification does not teach a representative number of species of the broad genus of compounds claimed.  The scope of the claims includes numerous structural variants, and the claimed genus is highly variant because a significant number structural differences between genus members is permitted. Concise structural features that could distinguish compounds from others in this broad genus are missing from the disclosure.
The specification fails to teach or adequately describe a representative number of species in the broadly claimed genus such that the common attributes or characteristics concisely identifying members are exemplified. The general 
Thus, Applicant was not possession of the claimed genus of therapeutic agents claimed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,745,574. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions and methods for inhibiting the expression of a target gene in a mammalian cell and/or inducing RNAi in a subject comprising .
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,479,992. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions and methods for inhibiting the expression of a target gene in a mammalian cell and/or inducing RNAi in a subject comprising contacting a mammalian cell with a composition comprising a double stranded nucleic acid molecule comprising a guide strand and a passenger strand, which passenger strand is 8-18 continuous nucleotides in length, which guide strand is 16-28 nucleotides in length, which the double stranded nucleic acid molecule comprises a double stranded region, and which double stranded nucleic acid molecule comprises a single stranded region, and which double stranded region is connected through a cleavable chemical linker to the single stranded region, and which single stranded region comprises at least six phosphorothioate modified nucleotides, which .

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Jane Zara
6-22-21

/JANE J ZARA/Primary Examiner, Art Unit 1635